NOS. 12-10-00237-CR
                                         12-10-00238-CR

                          IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

JERMAINE RAY GORDY,                                     '             APPEAL FROM THE 7TH
APPELLANT

V.                                                      '             JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                '             SMITH COUNTY, TEXAS


                              MEMORANDUM OPINION
        Jermaine Ray Gordy appeals his convictions for unlawful possession of a firearm by a
felon and delivery of between one and four grams of methamphetamine, for each of which he
was sentenced to imprisonment for fifty years. In one issue, Appellant argues that the trial court
abused its discretion in denying both his request for new appointed counsel and his attorney’s
motion to withdraw. We affirm.


                                                BACKGROUND
        Appellant was charged by separate indictments with unlawful possession of a firearm by
a felon, delivery of between one and four grams of methamphetamine, and engaging in organized
criminal activity. Each indictment further alleged that Appellant had twice been previously
convicted of a felony. On June 1, 2010, Appellant pleaded “guilty” to the charges of unlawful
possession of a firearm by a felon and delivery of a controlled substance.1


        1
         The record reflects that Appellant stipulated to the facts underlying the enhancement allegations in each
cause. The charge of engaging in organized criminal activity was later dismissed.


                                                        1
       On or about July 2, 2010, Appellant filed a handwritten request that the trial court appoint
new counsel to represent him. Appellant’s request states as follows:


                 I[,] Jermaine R. Gordy[,] would like to request new counsel. My current attorney is John
       Jarvis. Mr. Jarvis has been ineffective in my case and does not appear to me to have my interest as
       a priority. He has been misleading and he has tried to manipulate me into a plea that I am very
       uncomfortable with. I am sorry to inconvenience you and the court with this matter. I just do not
       trust Mr. Jarvis with my case and I would feel more comfortable with another attorney handling
       my case. I would greatly appreciate it if you would be so kind to grant this request. Thank you.


On July 8, 2010, the trial court conducted a hearing on Appellant’s counsel’s motion to
withdraw, which was filed that same day in accord with Appellant’s request that the trial court
appoint new counsel to represent him. During the hearing, Appellant explained in greater detail
the reasons underlying his request as follows:

               After I come in the first time, I looked at the – from the evidence and went over the
       discovery pack. And just from looking at that, I had maybe questions about the guilty on one of
       my charges. And then after speaking with him, and what the options were, I thought maybe I
       might have a better opportunity to have a better chance, maybe, if I had different counsel.
               ….

                Well, when I went – at first, when I seen everything, I pleaded – I went ahead and went
       with the open plea. And he had come and saw me again, I asked to see some of the evidence that
       they had. And after seeing that, I just had – there was some doubts about whether – I just had
       some doubts about some of the evidence.

               And I thought maybe I could go over that – a different approach maybe. And nothing’s
       changed. So I thought maybe having different counsel, maybe they’d have a different strategy or
       something to help get a better, I guess, agreement.

The trial court denied Appellant’s counsel’s motion to withdraw. Thereafter, the trial court
asked Appellant if he wanted to withdraw his “guilty” plea and proceed to trial before a jury.
Appellant answered that he did not.
       On July 12, 2010, a trial on punishment was conducted. Ultimately, the trial court found
the enhancement allegations to be “true” and sentenced Appellant to imprisonment for fifty years
in each cause. This appeal followed.


        REQUEST FOR APPOINTMENT OF NEW COUNSEL AND MOTION TO WITHDRAW
       In his sole issue, Appellant argues that the trial court abused its discretion in denying both
his request for new appointed counsel and his attorney’s motion to withdraw. We review the
trial court’s ruling whether to grant a motion to dismiss appointed counsel under an abuse of

                                                       2
discretion standard. King v. State, 29 S.W.3d 556, 566 (Tex. Crim. App. 2000); Maes v. State,
275 S.W.3d 68, 71 (Tex. App.–San Antonio 2008, no pet.). A trial court has no duty to search
for counsel agreeable to a defendant. King, 29 S.W.3d at 566; Maes, 275 S.W.3d at 71.
Generally, personality conflicts and disagreements concerning trial strategy are not valid grounds
for withdrawal. King, 29 S.W.3d at 566; Maes, 275 S.W.3d at 71. A defendant does not have
the right to choose appointed counsel, and unless he waives his right to counsel and chooses to
represent himself, or shows adequate reasons for the appointment of new counsel, he must accept
court appointed counsel. Maes, 275 S.W.3d at 71.
       Here, Appellant explained to the trial court that upon his further review of the discovery
evidence provided by the State, he doubted the strength of the State’s case and believed that if a
different attorney was appointed to represent him, that attorney possibly would have a better
strategy for securing him a “better” plea agreement. We initially note that Appellant entered an
“open” plea of guilty to the possession of a firearm and the delivery of a controlled substance
charges. The State was under no obligation to offer Appellant a plea agreement. See Morano v.
State, 572 S.W.2d 550, 551–52 (Tex. Crim. App. [Panel Op.] 1978) (defendant in Texas has
neither constitutional or statutory right to plea bargain for particular punishment or reduced
charge); cf. Moore v. State, 295 S.W.3d 329, 332 (Tex. Crim. App. 2009) (only the state may
offer or withdraw a plea bargain). Further, there is no evidence in the record that the State’s
failure to offer Appellant a plea bargain was a result of any act or omission on Appellant’s
counsel’s part. Ultimately, Appellant’s reasons underlying his request for new appointed counsel
amount to a disagreement with his attorney’s strategy in the plea bargaining process. Because
disagreements concerning trial strategy are typically not valid grounds for withdrawal and
because there is no indication in the record that Appellant’s pleas of “guilty” were involuntary,
we hold that the trial court did not abuse its discretion in declining to appoint new counsel to
represent Appellant. Further, because Appellant’s counsel’s motion to withdraw was based upon
the reasons underlying Appellant’s request that he be appointed new counsel, we hold that the
trial court did not abuse its discretion in overruling this motion. Appellant’s sole issue is
overruled.


                                          DISPOSITION
       Having overruled Appellant’s sole issue, we affirm the trial court’s judgments.

                                                3
                                                                BRIAN HOYLE
                                                                   Justice




Opinion delivered March 31, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           4